IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                              Assigned on Briefs April 30, 2015

                                   IN RE AISHA R., ET. AL.1

                  Appeal from the Juvenile Court for Hamilton County
                  Nos. 252956, 252958  Hon. Robert D. Philyaw, Judge


                  No. E2014-01520-COA-R3-PT-FILED-JUNE 15, 2015



This is a termination of parental rights case in which the Tennessee Department of
Children‟s Services filed a petition to terminate the parental rights of Christee R. and
Matthew R. to two of their minor children. Following a bench trial, the trial court found
that clear and convincing evidence existed to support the termination of each parent‟s
parental rights on the statutory grounds of persistence of conditions and mental
incompetence and that termination of their rights was in the best interest of the children.
The parents appeal. We affirm the decision of the trial court.


        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                             Affirmed; Case Remanded


JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which CHARLES D.
SUSANO, JR., C.J., and THOMAS R. FRIERSON, II, J., joined.

Cara C. Welsh, Chattanooga, Tennessee, for the appellant, Christee R.

Greta Locklear, Chattanooga, Tennessee, for the appellant, Matthew R.

Herbert H. Slatery, III, Attorney General and Reporter, and Mary Byrd Ferrara, Assistant
Attorney General, Nashville, Tennessee, for the appellee, State of Tennessee, Department
of Children‟s Services.




1
  This court has a policy of protecting the identity of children in parental rights termination cases by
initializing the last name of the parties.
                                            OPINION

                                      I.      BACKGROUND

       Aisha R. and Sarah R. were born to Christee R. (“Mother”) and Matthew R.
(“Father”) (collectively “Parents”) on September 8, 2009, and January 17, 2011,
respectively. Parents have a third child, also named Aisha R. (“Sibling”), who is not a
subject of this termination appeal. Parents are intellectually disabled2 and dependent
upon government assistance. As a result of continued involvement with the Tennessee
Department of Children‟s Services (“DCS”), Parents were provided in-home services
from Tennessee Early Intervention Services (“TEIS”), Project HUGS, and Siskin
Children‟s Institute (“Siskin”) to aid them in the care of Aisha and Sarah (collectively
“the Children”).

        On December 1, 2011, Parents attended a routine DCS team meeting with the
Children. Those present noted that Sarah appeared hungry when a pacifier was offered.
Mother stated that Sarah had not eaten since the night before. When prompted, Mother
prepared a bottle for Sarah. The bottle prepared by Mother consisted of a jar of baby
food, baby cereal, and water. Thereafter, DCS took the Children to T.C. Thompson
Children‟s Hospital at Erlanger, where it was discovered that the Children were
nutritionally deprived and had failed to thrive in the care of Parents. Sarah was below the
baseline for weight, growth, and head circumference, while Aisha was in the fifth
percentile. DCS took custody of the Children upon their release from the hospital. The
Children were placed in foster care and adjudicated as dependent and neglected.

       DCS developed three permanency plans from December 2011 to February 2013.
These plans were ratified by the trial court. The plans required parents to safely store
cleaning fluids, medications, and other items that may endanger the Children; install baby
gates; supervise the Children when they are outside; maintain a clean and stable home;
procure transportation; secure income to financially provide for the Children; submit to a
mental health assessment and comply with recommendations; follow recommendations
of a nutritional specialist; participate in parenting classes; develop a support system;
comply with recommendations from in-home service providers; and keep medical
appointments for the Children and follow any recommendations. Mother was specifically
tasked with accepting assistance from her mental health provider, attending mental health
appointments, and following any recommendations from said provider.


2
  Our Supreme Court has urged the use of “intellectual disability” rather than “mentally retarded” or
“mental retardation.” Keen v. State, 398 S.W.3d 594, 600 n. 6 (Tenn. 2012); In re Christopher S., No.
E2012-02349-COA-R3-PT, 2013 WL 5436672, at *3 n. 1 (Tenn. Ct. App. Sept. 27, 2013). In deference
to our Supreme Court, we have removed all references to retardation in this opinion.
                                                 -2-
       On December 10, 2012, DCS filed a petition to terminate each parent‟s parental
rights to the Children. DCS alleged that termination was supported by the statutory
grounds of failure to provide a suitable home, substantial noncompliance with the
permanency plans, the persistence of conditions which led to removal, and mental
incompetence. DCS later amended the petition to remove the ground of substantial
noncompliance with the permanency plans.

        A hearing was held over the course of several days from January through April
2014. Bertin R. Glennon, Ph.D. was certified as an expert in the field of psychological
and parenting assessments. He performed Mother‟s parenting assessment on January 25,
2012. He stated that he was tasked with determining whether Mother functioned at a
level sufficient to parent the Children or whether she could attain the ability to function at
a level sufficient to parent the Children. He facilitated a Wide Range Intelligence Test
(“WRIT”) and completed a clinical interview before issuing his findings and
recommendations. He related that he tested Mother‟s fluid intelligence, which he defined
as her ability to perceive her environment and react accordingly, and her fixed
intelligence, which he defined as her ability to learn, store, and then reproduce said
information.

       Dr. Glennon testified that Mother had a crystallized intelligence quotient (“IQ”) of
less than 35, a visual or fluid IQ of 38, and a general IQ of 35, which indicated that she
suffered from a severe intellectual disability. He explained that those placed in that range
responded to their environment at a second-grade level and had a basic fund of
knowledge. He believed that Mother could not parent the Children without constant
supervision. He further believed that it was unlikely that she could attain the ability to
parent the Children. He stated that Mother was easily confused, hard to follow, and
unable to focus. He recalled that Mother reported that she suffered from bipolar disorder.
He explained that she suffered from a developmental disorder that hindered her decision-
making ability and that he did not find evidence of a mental disorder.

       Dr. Glennon conceded that the Children had grown since the time of his report but
reaffirmed his assertion that Mother would need constant supervision if she were to
parent the Children even as they grew older and surpassed her intellectual functioning.
He agreed that Mother had likely learned new skills but explained that someone at her
developmental level could not attain the skills to parent the Children in such a short time
period. He doubted whether she would ever surpass her current functioning level.

       Alice Greaves, Psy. D. performed Father‟s parenting assessment on March 5,
2012. She stated that she was tasked with determining whether there were any signs of a
mental health personality structure or any substance abuse problems or other issues that
might impair his parenting skills. She was also tasked with identifying any problems she
                                             -3-
found and the likelihood of risk to the Children as a result of those problems. She
facilitated a WRIT and completed a clinical interview before issuing her findings and
recommendations.

        Dr. Greaves testified that Father had a crystallized IQ of 75, a visual or fluid IQ of
65, and a general IQ of 66, which indicated that he suffered from a mild intellectual
disability. She related that those at that level responded to their environment at the level
of an eight to ten-year-old. She believed that he was possibly functioning in the
borderline range of intelligence based upon his description of his daily activities. She
explained that he likely appeared more capable than he really was because his verbal
skills were higher than his application skills. She related that he was capable of parenting
the Children if he had a strong support system and was willing to share the responsibility
of parenting and rely on his support system for advice and assistance. She set his level on
the Global Assessment of Functioning scale at 51 out of 100. However, she set his level
on the Global Assessment of Relational Functioning scale at 30 out of 100. She stated
that the assessment measured how a person functions within the context of other people
that he lived with and dealt with closely. She believed that he had little ability to resolve
conflicts and that he lacked empathy for other people.

       Dr. Greaves stated that despite Father‟s ability to parent, he did not appear to
function at a responsible level for childcare, as evidenced by his blame of Mother for the
Children‟s lack of nutrition. She explained that he did not believe that it was his
responsibility to care for the Children. She admitted that he now realized that he could
have prevented the Children‟s removal but asserted that he still did not really understand
why the Children were removed. She stated that he turned down assistance from the
Women, Infants, and Children program (“WIC”) and other programs. She related that
those functioning at his intellectual level often believe that they are more capable than
they really are and that she believed his refusal of services was likely because he believed
he did not need assistance. She believed that his lack of responsibility and failure to
cooperate would impair his ability to parent and put the Children at risk. She did not
believe he had the ability to parent young children. She conceded that she had not met
with Father since she completed her report.

       Dr. Greaves noted that Father was abused as a child and suffered from an anxiety
disorder and post-traumatic stress. She stated that he also reported that he suffered from
asthma, gout, arthritis, and memory problems. She said that he preferred to sleep during
the daytime, which indicated he might also suffer from insecurity and fear. She related
that he denied any issues with domestic violence.

        Dr. Greaves testified that the placement of children with parents that are limited
intellectually would limit the amount of stimulation necessary for brain development.
                                             -4-
She explained that such parents would only be equipped to teach their children a limited
amount before the children were tasked with educating themselves in certain areas.

        Jacqueline Tucker, a case manager for DCS, testified that she was assigned to
work with Parents one month prior to the removal of the Children. She related that on
December 1, 2011, she met with Parents for a family team meeting to discuss the services
that were being provided to the family. She recalled that the meeting was scheduled to
discuss Father‟s refusal to work with Siskin. She stated that the Children were present
for the meeting that began at 10 a.m. and that Parents were later prompted to change
Sarah‟s diaper. She accompanied Mother to the restroom, where she noticed that Sarah‟s
small frame was hidden under three layers of clothing.3 She stated that around 1:30 p.m.,
they discovered that Sarah had not eaten since the day before. At that point, Mother gave
Aisha crackers and prepared a bottle for Sarah. The bottle prepared by Mother consisted
of a jar of baby food, baby cereal, and water.

       Ms. Tucker testified that as a result of Sarah‟s appearance and the fact that the
Children had not eaten recently, she transported the Children to T.C. Thompson
Children‟s Hospital at Erlanger, where they were diagnosed with failure to thrive. She
related that the Children were placed in a foster home upon their release from the
hospital. She asserted that the Children were adjudicated as dependent and neglected as a
result of nutritional and environmental neglect and psychological harm. She explained
that the nutritional neglect related to the Children‟s failure to thrive, that the
environmental neglect related to an infestation of bed bugs in the home, and that the
psychological harm related to Father‟s relationship with another woman named Ruby
who acted as Father‟s wife. She noted that Father practiced polygamy and professed that
he was Muslim. She admitted that Ruby had left the home by the time she became
involved with the case.

        Ms. Tucker testified that Parents had worked with DCS for approximately two
years as a result of four prior referrals to DCS for various reasons. She related that DCS
arranged for in-home service providers for each day of the week and that TEIS, Siskin,
and Project HUGS all provided services for the family. She admitted that Parents were
generally cooperative but asserted that they lacked the ability to follow through with
recommendations and needed prompting to provide basic care for the Children. She
noted that Sarah had a heart defect but that Parents failed to schedule an appointment
with the cardiologist to examine Sarah. She recalled that Parents advised her that their
apartment was infested with bed bugs. She later learned that the apartment had been
treated for bed bugs but that the bed bugs reappeared because Parents failed to launder
their clothing. She asserted that the landlord even provided Parents with quarters for the

3
    She admitted that the weather was cold on the day of the meeting.
                                                    -5-
washing machine in the apartment complex. She admitted that a nutritionist was never
assigned to visit their home but asserted that Parents failed to meet with a nutritionist at
the Tennessee Health Department to determine Sarah‟s nutritional needs and retrieve
WIC vouchers for ready-to-feed formula. She related that she also retrieved an
application and health form from a daycare center near Parent‟s home. She gave Parents
the application and the form and told them to fill out the application and schedule a visit
with the pediatrician to update the Children‟s immunizations. She asserted that Parents
simply failed to follow through with her instructions.

       Ms. Tucker explained that Parents understood the information provided to them
but that they were unable to retain the information and apply it without prompting. She
related that Father had a cellular telephone and knew how to schedule appointments. She
advised Parents that they could procure transportation for medical appointments through
TennCare if they had car seats for the Children. She claimed that she had assisted several
families with intellectual disabilities in the past but admitted that she had not received
specialized training. She related that she referred Father to the AIM Center, Inc., which
works with those who have intellectual and developmental challenges.

       Adrian Boyd, a case manager for DCS, testified that she was assigned to work
with Parents from December 2, 2011, until June 26, 2013, when she left to work in
Bradley County. She recalled crafting three permanency plans for Parents and explaining
the requirements of each plan to Parents. She claimed that she even reviewed the
permanency plan line-by-line with Father when he expressed confusion at a later date.
She opined that she was not any closer to returning the Children to Parents than she was
on the day of removal. She asserted that the main barrier preventing the return of the
Children was Parents‟ inability to care for the Children without prompting. She claimed
that other issues also prevented the return of the Children, namely Mother‟s failure to
keep medical appointments, issues of domestic violence, and budgeting concerns.

        Ms. Boyd agreed that that she did not have specialized training to work with
intellectually disabled parents. She stated that she attempted to provide specialized
assistance by coordinating with FamilyMenders for in-home services. She also contacted
Orange Grove to secure additional help. She explained that Orange Grove advised her
that Parents needed to contact them directly. She also made herself available to the
family and met with each parent individually to provide additional assistance. She stated
that she did not provide the same hands-on instruction to other families.

       Ms. Boyd recalled holding a meeting to address concerns related to weapons in the
home, budgeting, employment, mental health, and marital issues. She explained that the
in-home FamilyMenders service worker, Fatima Fagan, refused to visit the home when
she learned that Father possessed weapons. She related that Father admitted ownership
                                            -6-
of the weapons and agreed to store them elsewhere. She also attempted to assist Parents
with budgeting. She explained that Parents did not have enough money for food because
Father spent Mother‟s supplemental security income from the Social Security
Administration to lease a vehicle from a friend. She related that as a result of the
meeting, Father returned the car and began contributing to the household by donating his
blood and applying for Social Security benefits. She addressed Mother‟s mental health
issues by transporting Mother to her medical appointments. Mother failed to keep her
appointments when she left the case. She recalled that Mother complained that Father
was violent toward her and brought other women into the household. She asserted that
Mother called the police several times but that her repeated claims were ultimately
unfounded. She related that Father eventually left Mother and moved out of the
residence. She also referred Mother to Adult Protective Services approximately three
times. Mother refused assistance.

        Ms. Boyd also assisted with the supervised visitation. She stated that at first, the
supervised visits occurred at the office. She claimed that Parents were inconsistent with
the visitation schedule and often missed visits or left early. She related that Parents were
more consistent once the Children were transported directly to them for in-home
visitation. She claimed that Parents were often unprepared for the in-home visits or
waited until the Children arrived to cancel the visit due to sickness or other reasons. She
stated that Parents prepared the same food each week, either cereal or peanut butter and
jelly sandwiches. She recalled providing Parents with a nutritional plan, explaining the
types of foods the Children needed, and advising Parents to not provide the same food
each week.

        Ms. Boyd agreed that Parents were compliant with their parenting plan when she
filed the termination petition. She explained that Parents were able to follow instructions
but lacked the capacity to operate independently. She claimed that she still received
telephone calls from Parents concerning domestic issues and asserted that Parents had
simply not progressed enough to warrant a delay in filing the termination petition. She
recounted the events of a family team meeting on March 1, 2013, during which Parents
exhibited unstable behavior.

        Relative to Father, Ms. Boyd testified that he enjoyed a bond with the Children.
She recalled that he initially stated that he was not responsible for tending to the Children
because of his religion. She related that he later accepted responsibility for the Children
and began providing assistance. She stated that she investigated Father‟s new residence
after he and Mother separated. She stated that the residence was appropriately furnished
and that he had food but that he allowed a woman whose children were in DCS custody
to live with him. She agreed that Father slightly advanced in his parenting skills once he
moved. She related that Father provided sandwiches for the Children after she instructed
                                            -7-
him to provide something other than canned ravioli. She asserted that despite his
improvement, she did not believe that he was able to parent the Children without
assistance. She was concerned that he would refuse assistance once the Children were
returned to his care. She claimed that Father was never able to parent independently
without prompting throughout her involvement in the case.

       Relative to Mother, Ms. Boyd testified that Mother understood her instructions but
was simply unable to follow through without prompting. She was also concerned about
Mother‟s ongoing mental stability. She sought additional case management for Mother
through Joe Johnson Medical Center, but Mother refused the additional assistance.
Mother later requested additional assistance, but the medical center threatened to
discontinue services altogether because Mother failed to appear for appointments. She
did not believe that Mother would ever have the ability to parent the Children without
assistance. She agreed that the Children were older and able to seek assistance through
other sources, namely through school and day care, but she was unsure as to whether the
Children could identify improper treatment from Mother as neglect.

        Lashunda Williams, a DCS family service worker, testified that she was assigned
to the family in July 2013, approximately seven months after the initial termination
petition was filed. She admitted that she had not received specialized training to work
with intellectually disabled parents. She claimed that she observed very little to no
improvement in either parent‟s ability to parent. She noted that Parents did not provide
care for the Children without continual prompting. She asserted that Parents never
identified any acceptable forms of family support. She admitted that Parents were not
provided with a nutritionist to teach them how to feed the Children but asserted that Ms.
Boyd met with a nutritionist and established guidelines for Parents to follow. She
claimed that those guidelines were provided to Parents.

        Relative to Mother, Ms. Williams recalled that Mother was inconsistent with
visitation and that visitation was moved to the DCS office because Mother allowed an
unidentified man to reside with her. Mother advised her that the man sold drugs. She
agreed that Mother later identified the man as her brother but refused to provide
additional information concerning his name or contact information. She stated that she
conducted an unannounced home visit in August 2013, where it was discovered that
Mother had expired food in the fridge and cabinets and outdated medication in the
medicine cabinet. She recalled assisting Ms. Boyd in assembling a care package for
Mother that consisted of undergarments, a purse, shampoo and conditioner, and condoms.
She testified that she could not find Mother to transport her for visitation on August 21.
She agreed that Mother was present for visitation at the DCS office on August 28. She
asserted that Mother did not provide food for the Children during that visit. She admitted

                                           -8-
that Mother recognized that Sarah‟s diaper was dirty but asserted that Mother did not
change until Mother was prompted to take action.

      Ms. Williams stated that Mother called her on September 4 from Illinois. Mother
complained that her mother would not give her money, while her mother asserted that she
was disruptive to the household and had physically assaulted Sibling.

       Ms. Williams testified that Mother did not visit the Children as scheduled on
September 18 but that she observed a visit on September 25, where Mother did not
provide food for the Children. She stated that she reminded Mother of her responsibility
to provide food for the Children and that Mother provided food for the Children during
the next three visits that she supervised. She claimed that while Mother complied with
the instruction to bring food, Mother did not interact well with the Children and needed
continual prompting.

       Relative to Father, Ms. Williams testified that she met with Father at his home on
August 1, 2013. She recalled that Father did not have a bed for the Children or a kitchen
table but that his home was very well organized and stocked with food. She agreed that
he later obtained a bed for the Children and that she did not offer to assist him in an effort
to procure a table. She admitted that Father attended a visit in September and that he
engaged with the Children during visitation and demonstrated appropriate discipline of
the Children. She stated that Father also attended a visit in October and that she recalled
advising Father on appropriate foods to prepare for the Children.

       Ms. Williams acknowledged that she was not present for Father‟s visitations in
November and December and that he had not visited the Children since December 2013.
She testified that despite her observation of Father during visitation, she could not
provide a recommendation as to whether he had the ability to parent the Children without
assistance. She explained that she was uncomfortable with his ability to parent.

       Relative to the Children, Ms. Williams testified that she completed a home visit at
the foster home each month. She claimed that the Children had progressed and interacted
well with those in the home. She asserted that the Children needed ongoing medical care.

       Amy Jenkins, a supervisor for Siskin, was certified as an expert in the field of
developmental disabilities. She began working with the family after receiving a referral
from TEIS regarding Aisha on February 28, 2011. She later received a referral regarding
Sarah on August 1, 2011. She recalled that the Home and Community-Based Early
Intervention program (“HCBEI program”) worked with the family until removal and then
worked with the foster mother until January 2014, when Sarah reached her third birthday

                                             -9-
and was no longer eligible for the program. She explained that the HCBEI program
educated and instructed parents, not children.

       Ms. Jenkins testified that the family‟s individualized service plan allowed for a
one-hour home visit each week. She stated that Haley Turner worked with the family
from March until June 2011. Ms. Jenkins testified that she supervised two of Ms.
Turner‟s visits. She recalled that Ruby, who was introduced as Father‟s second wife, was
present for the home visits. She asserted that Ms. Turner eventually became frustrated
because the family failed to follow through with instructions. Specifically, the family
refused to enroll Aisha in the Head Start program.

        Ms. Jenkins testified that Lisa Dearing replaced Ms. Turner and began working
with the family in July 2011. Ms. Dearing expressed concern because Sarah was not fed
on a regular schedule. Ms. Dearing visited the home on October 31, 2011, with the intent
of stressing the importance of nutrition and regularly scheduled feedings for Sarah. Ms.
Jenkins related that Ms. Dearing modeled how to prepare a bottle for Sarah and procured
permission to view Sarah without clothing. She stated that Ms. Dearing described Sarah
as “weak looking” with her ribs showing and reported that Parents did not have formula
in the house for Sarah. Ms. Dearing advised parents to use their WIC vouchers that were
set to expire that day. She asserted that Father refused assistance from Ms. Dearing when
she appeared for an unannounced home visit on November 3, 2011. She stated that
Deidra Love was then assigned to work with the family on November 21, 2011.4

       Ms. Jenkins testified that she held Sarah at the December 2011 meeting. She
recalled that Sarah appeared thin and eagerly sucked a pacifier, prompting her to ask
when Sarah had received her last feeding. She stated that Parents informed her that Sarah
had been fed the night prior to the meeting. She asserted that Sarah did not whine or cry
to indicate hunger during the meeting. She agreed that Sarah was obviously
malnourished and had been so for some time. She explained that they had not taken
Sarah for a hospital evaluation sooner because the program did not provide for much
interaction with the child.

       Ms. Jenkins testified that they measured the Children‟s developmental progress
based upon five development domains, namely motor skills, cognitive skills,
communication skills, adaptive skills, and social skills. She provided that a typical
developmental score was between 90 and 110, while any score from 85 to 100 was one
standard deviation from the norm. She related that the score was based upon each child‟s
particular age group. Aisha was measured on three separate dates. Her scores were as
follows:

4
    She stated that she ultimately fired Ms. Dearing for reasons unrelated to the family at issue.
                                                      - 10 -
                       Feb. 3, 2011            Feb. 15, 2012            July 18, 2012
Motor                  68                      68                       82
Cognitive              77                      73                       87
Communication          61                      79                       92
Adaptive               80                      76                       89
Social                 72                      77                       91

Ms. Jenkins stated that Aisha‟s scores reflected significant delays in all but one domain in
February 2011 and that her scores reflected fairly significant delays in February 2012.
Her scores rose to within one standard deviation in all but one domain by July 2012.

       Sarah was measured on four separate dates. Her scores were as follows:

              Feb. 3, 2011            Jan. 18, 2012     July 18, 2012       Jan. 11, 2013
Motor         71                      52                66                  77
Cognitive     77                      25                72                  85
Communication 70                      27                48                  73
Adaptive      85                      18                66                  77
Social        67                      73                93                  92

Ms. Jenkins testified that Sarah‟s scores were “on the low side of typical” when Sarah
was first evaluated but that they noticed a significant drop in all but one domain by
January 2012, approximately one month after removal. Sarah‟s scores steadily increased
from January 2012 until she was last tested in January 2013. She summarized that the
scores indicated that the Children could possibly develop to the point where they no
longer needed extra intervention. She agreed that any continued improvement would
depend upon the Children‟s daily routines.

        Ms. Jenkins testified that the HCBEI program was designed to work within any
natural occurring routine of every day family life. She explained that they did not expect
parents to simply follow their instructions but that they worked with the families to find a
routine that worked. She related that their instructions and demonstrations were mostly
verbal and that they did not give handouts unless the handouts were explained. She
admitted that her staff did not receive training on how to instruct intellectually disabled
parents. She asserted that in such cases, she simply adapted the instructions to each
parent‟s abilities. She provided that the program did not include services from a
nutritionist but asserted that they advised parents concerning the stages of feeding.

       Alejandra Riviera, a case manager for FamilyMenders, testified that she was
assigned in January 2013 to work with the family after Ms. Fagan refused to return to the
                                           - 11 -
home. She met with the family regularly to improve their parenting skills and address
nutritional concerns. She also supervised the family‟s visitation and provided
instructions to Parents during the visitation regarding correct and alternative ways of
parenting. She recalled that Parents did not know how to interact with the Children and
were inconsistent with their feeding of the Children.

        Ms. Riviera testified that Parents separated in 2013. She related that Mother
remained in the marital home but allowed the condition of the home to deteriorate and
invited others to move in with her. She recalled that Mother offered the Children spoiled
milk on one occasion. She recalled another occasion where she had to stop the visit
because the home was in such disarray. She noted that a man was staying upstairs and
that Mother advised her that he was a drug dealer. She stated that visitation was moved
to the DCS office in August 2013 as a result of the condition of the home and the
presence of others in the home. The visitation time was also decreased to one hour per
visit. She stated that Mother had always been inconsistent with visitation but that Mother
became more inconsistent when visitation was moved to the office. Mother was allowed
four supervised visits per month, but she often left early and rarely attended each
visitation, sometimes only visiting once or twice per month. Ms. Riviera offered Mother
bus passes and attempted to contact Mother prior to each visitation, but Mother was not
always responsive and sometimes failed to appear without explanation, leaving the
Children to wait. She opined that the Children simply left without question when told
that it was time to return to their foster home.

       Ms. Riviera testified that Mother was unable to focus during visitation and had
difficulty following instructions. She continually prompted Mother to interact with the
Children, but Mother only complied for minutes at a time. She stated that Mother also
failed to fulfill promises made to the Children. She related that Mother rarely came
prepared for visitation even though she was tasked with providing a snack. She asserted
that when Mother brought a snack, she had to prompt Mother in the proper way to feed
the Children. She also had to prompt Mother to take the Children to the bathroom. She
did not believe that Mother was capable of caring for the Children without assistance.
She opined that the Children did not exhibit any signs of affection toward Mother.

        Ms. Riviera testified that Father was allowed four, two-hour visits per month at his
apartment. She claimed that his visitation with the Children was sporadic and that he had
not visited the Children since December 2013. He also failed to fulfill promises made to
the Children, namely he failed to provide shoes and clothing as promised. She agreed
that he usually provided a snack for the Children but noted that he repeatedly provided
canned ravioli. She did not believe that he was able to properly feed the Children a
balanced meal without prompting or assistance. She stated that he also did not have
activities or toys and that he often relied on the television to entertain the Children. She
                                           - 12 -
agreed that after prompting, he procured toys for the Children and limited their viewing
of the television. She did not believe he had the present ability to parent the Children
without assistance.

       Ms. Riviera acknowledged that Parents are intellectually disabled. She agreed that
she did not have specialized training to address their unique needs. She stated that she
adjusted her methods to meet their needs to the best of her ability and used practical
information to ensure that they understood her instructions. She agreed that they showed
signs of progress when they worked together but asserted that their progress stalled when
they separated. She related that she did not feel comfortable enough to leave the Children
with either parent. She explained that she stayed within sight and hearing distance at all
times during visitation. She asserted that Parents never demonstrated the ability to parent
the Children without assistance.

        Selena Taylor testified that she was assigned to the family in January 2012 to
provide transportation services for the scheduled supervised visitation. She stated that
she retrieved the Children from the foster home or daycare and then transported them for
visitation with Mother or Father. She claimed that the Children were always dressed
appropriately and carried a bag with appropriate items, namely a change of clothing,
diapers, and snacks. She claimed that the Children never expressed resistance or
hesitancy concerning visitation. However, the Children did not generally show affection
toward Parents and did not seem upset when the visit ended or when either parent
cancelled the visit. She agreed that Aisha had hugged Father a few times. She claimed
that on one occasion, Aisha anticipated that Mother would fail to appear for visitation.

        Ms. Taylor testified that Father was capable of adapting his parenting style when
instructed. She asserted that Mother became frustrated, angry, and disruptive on
occasion. She related that both parents had called their attorney a few times during
visitation to document their frustration. She admitted that she did not have any
specialized training in education or psychology to address either parent‟s unique needs.

       Foster Mother testified that the Children had resided with her and her three
children for two years and four months. She intended to adopt the Children, who needed
continued care to address their special needs. She recalled that Sarah only weighed 11
pounds and 2 ounces at 11 months old. She stated that Sarah could hold her head up but
appeared very tired and weak. She provided that Aisha was placed with her at
approximately two years of age. She stated that Aisha was unable to communicate
properly, hit and bit herself, and had nightmares. She claimed that both children had
improved since they were placed in her care.



                                           - 13 -
       Father testified that he frequently missed visitation appointments with the Children
due to circumstances beyond his control. He explained that his water had been turned off
prior to a scheduled visitation, that he had the flu on one occasion, and that his arthritis
often caused him pain. He claimed that he took pain medication three times per day
when needed. He stated that the medication “shut[ him] down.” He related that he was
unable to drive or walk when he did not take the pain medication.

       Father testified that he also attended counseling through Joe Johnson Medical
Center to address his issues with anger and stress. He denied any issues with domestic
violence and explained that he only hit his wife on one occasion. He explained that she
hit him first. He stated that he often left the house to avoid prolonged arguments with her
in front of the Children. He denied ever engaging in a sexual relationship with anyone,
including Ruby, other than Mother. He agreed that he was currently dating someone but
refused to provide her name or contact information.

       Father acknowledged that he had weapons in the house at one time. He explained
that he needed the weapons for protection because the neighborhood was unsafe. He
asserted that he removed the weapons at the request of the service providers.

       Father testified that he lived by himself and often cooked for himself. He alleged
that DCS never referred him to a nutritionist. He stated that he offered ravioli to the
Children because that was what he had at the time. He explained that he was on a fixed
income and that he did not have money to waste. He claimed that he received
supplemental security income from the Social Security Administration in the amount of
$721 per month and food stamps in the amount of $76 per month. He sold his blood to
add to his income and even asked family members for financial assistance when
necessary. He provided that his monthly bills consisted of a rental payment in the
amount of $216 per month, a car payment in the amount of $243, an electric bill in the
amount of $101, and a cable bill in the amount of $67. He asserted that he was able to
financially support the Children with the help of Mother. He acknowledged that he lived
in a one-bedroom apartment and no longer had a separate room for the Children.

       Father testified that he was “pushed out of” Sibling‟s life when his mother-in-law
threw him out of the house. He explained that he was homeless and moved from place to
place. He agreed that he had never been the sole caretaker for any of his children. He
explained that he was raised with the understanding that woman cared for girls, while
men cared for boys. He opined that he would have performed differently if he had
fathered boys. He stated that he was able and willing to change diapers and care for the
Children but that Mother often fulfilled that role while they were living together. He
admitted that Ruby even assumed that role when she lived with them for approximately
seven months. He related that Ruby acted as a second mother to the Children and taught
                                           - 14 -
Mother to take care for the Children. He stated that he had to remind Mother of certain
things when Ruby no longer lived in the house. He agreed that he also benefitted from
constant reminders relative to the Children.

       Father testified that he enjoyed a strong bond with the Children and was willing
and able to serve as their primary caretaker with the help of others. He explained that he
spent time with the elders of his congregation and observed them with their families. He
claimed that his mother and sister were also planning to move to Tennessee and help him
with the Children. He related that he had other relatives that were willing to provide
assistance and that he would share the responsibility of raising the Children with Mother.
He asserted that he would also accept help from Siskin and other service providers. He
admitted that he had refused help in the past but explained that he just needed time to
adjust to the people visiting his home. He noted that one service provider was rude to his
wife. He admitted that he also refused to enroll the Children in day care. He explained
that he wanted them around him and not in day care where they could get hurt by others.

       Mother testified that she was receiving mental health treatment from Joe Johnson
Medical Center. She stated that she currently lived alone in her residence but that her
cousin helped her around the house. She asserted that she was willing and able to parent
the Children and that her mother was considering moving to Tennessee to help her. She
admitted that Ruby assisted her with the Children for several months. She asserted that
she and Father fought over Ruby‟s presence in the home. She denied any issues of
violence and claimed that she called the police to report the behavior of other relatives.
She admitted that she allowed one of her brothers to live with her even though he was
selling drugs in the community. She claimed that she wanted to pursue her relationship
with her husband but that she was unsure as to whether he was still dating another
woman. She related that he dated another woman while he was still living with her.

       Mother testified that she was unable to enroll Aisha in day care because she did
not have Aisha‟s immunization record. She explained that she did not know how to read
and that the service providers did not help her complete the necessary enrollment forms.
She claimed that the Children were removed before she was able to complete the forms.

       Following the presentation of the above evidence, the trial court declined to
terminate each parent‟s parental rights on the ground of failure to provide a suitable
home. However, the court held that DCS had presented clear and convincing evidence to
establish that termination of each parent‟s parental rights was appropriate based upon the
persistence of conditions which led to removal and their mental incompetence. The court
further held that termination of each parent‟s parental rights was in the best interest of the
Children. This timely appeal followed.

                                            - 15 -
                                       II.       ISSUES

       We consolidate and restate the issues raised on appeal as follows:

       A. Whether clear and convincing evidence supports the trial court‟s
          termination of each parent‟s parental rights to the Children based upon
          the persistence of conditions which led to removal pursuant to
          Tennessee Code Annotated section 36-1-113(g)(3).

       B. Whether clear and convincing evidence supports the trial court‟s
          termination of each parent‟s parental rights to the Children based upon
          their mental incompetence pursuant to Tennessee Code Annotated
          section 36-1-113(g)(8).

       C. Whether clear and convincing evidence supports the court‟s finding of
          reasonable efforts by DCS pursuant to Tennessee Code Annotated
          section 37-1-166(g)(1).

       D. Whether clear and convincing evidence supports the trial court‟s finding
          that termination of each parent‟s parental rights was in the best interest
          of the Children pursuant to Tennessee Code Annotated section 36-1-
          113(i).

                             III.   STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645 (1972); In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct.
App. 1988). This right “is among the oldest of the judicially recognized liberty interests
protected by the Due Process Clauses of the federal and state constitutions.” In re M.J.B.,
140 S.W.3d 643, 652-53 (Tenn. Ct. App. 2004). “Termination of a person‟s rights as a
parent is a grave and final decision, irrevocably altering the lives of the parent and child
involved and „severing forever all legal rights and obligations‟ of the parent.” Means v.
Ashby, 130 S.W.3d 48, 54 (Tenn. Ct. App. 2003) (quoting Tenn. Code Ann. § 36-1-
113(I)(1)). “„[F]ew consequences of judicial action are so grave as the severance of
natural family ties.‟” M.L.B. v. S.L.J., 519 U.S. 102, 119 (1996) (quoting Santosky v.
Kramer, 455 U.S. 745, 787 (1982)).

       While parental rights are superior to the claims of other persons and the
government, they are not absolute and may be terminated upon appropriate statutory
grounds. See Blair v. Badenhope, 77 S.W.3d 137, 141 (Tenn. 2002). Due process
requires clear and convincing evidence of the existence of the grounds for termination of
                                             - 16 -
the parent-child relationship. In re Drinnon, 776 S.W.2d at 97. A parent‟s rights may be
terminated only upon

       (1)    [a] finding by the court by clear and convincing evidence that the
       grounds for termination of parental or guardianship rights have been
       established; and

       (2)    [t]hat termination of the parent‟s or guardian‟s rights is in the best
       interest [] of the child.

Tenn. Code Ann. § 36-1-113(c). “[A] court must determine that clear and convincing
evidence proves not only that statutory grounds exist [for the termination] but also that
termination is in the child‟s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn.
2002). The existence of at least one statutory basis for termination of parental rights will
support the trial court‟s decision to terminate those rights. In re C.W.W., 37 S.W.3d 467,
473 (Tenn. Ct. App. 2000), abrogated on other grounds by In re Audrey S., 182 S.W.3d
838 (Tenn. Ct. App. 2005).

       The heightened burden of proof in parental termination cases minimizes the risk of
erroneous decisions. In re C.W.W., 37 S.W.3d at 474; In re M.W.A., Jr., 980 S.W.2d 620,
622 (Tenn. Ct. App. 1998). Evidence satisfying the clear and convincing evidence
standard establishes that the truth of the facts asserted is highly probable. State v.
Demarr, No. M2002-02603-COA-R3-JV, 2003 WL 21946726, at *9 (Tenn. Ct. App.
Aug. 13, 2003). This evidence also eliminates any serious or substantial doubt about the
correctness of the conclusions drawn from the evidence. In re Valentine, 79 S.W.3d at
546; In re S.M., 149 S.W.3d 632, 639 (Tenn. Ct. App. 2004); In re J.J.C., 148 S.W.3d
919, 925 (Tenn. Ct. App. 2004). It produces in a fact-finder‟s mind a firm belief or
conviction regarding the truth of the facts sought to be established. In re A.D.A., 84
S.W.3d 592, 596 (Tenn. Ct. App. 2002); Ray v. Ray, 83 S.W.3d 726, 733 (Tenn. Ct. App.
2001); In re C.W.W., 37 S.W.3d at 474.

      In 2010, the Tennessee Supreme Court provided guidance to this court in
reviewing cases involving the termination of parental rights:

       A reviewing court must review the trial court‟s findings of fact de novo
       with a presumption of correctness under [Rule 13(d) of the Tennessee
       Rules of Appellate Procedure]. See In re Adoption of A.M.H., 215 S.W.3d
       [793,] 809 [(Tenn. 2007)]. In light of the heightened burden of proof in
       proceedings under [Tennessee Code Annotated section] 36-1-113, the
       reviewing court must then make its own determination regarding whether
       the facts, either as found by the trial court or as supported by a
                                           - 17 -
      preponderance of the evidence, provide clear and convincing evidence that
      supports all the elements of the termination claim. State Dep’t of
      Children’s Servs. v. Mims, 285 S.W.3d [435,] 447-48 [(Tenn. Ct. App.
      2008)]; In re Giorgianna H., 205 S.W.3d 508, 516 (Tenn. Ct. App. 2006);
      In re S.M., 149 S.W.3d 632, 640 n. 13 (Tenn. Ct. App. 2004). Appellate
      courts conduct a de novo review of the trial court‟s decisions regarding
      questions of law in termination proceedings. However, these decisions,
      unlike the trial court‟s findings of fact, are not presumed to be correct. In
      re Angela E., 303 S.W.3d [240,] 246 [(Tenn. 2010)]; In re Adoption of
      A.M.H., 215 S.W.3d at 809.

In re Bernard T., 319 S.W.3d 586, 596-97 (Tenn. 2010).


                                   IV.    DISCUSSION

                                           A.

      Under Tennessee law, a court may terminate parental rights when:

      (3) The child has been removed from the home of the parent or guardian by
      order of a court for a period of six (6) months and:

             (A) The conditions that led to the child‟s removal or other
             conditions that in all reasonable probability would cause the
             child to be subjected to further abuse or neglect and that,
             therefore, prevent the child‟s safe return to the care of the
             parent(s) or guardian(s), still persist;

             (B) There is little likelihood that these conditions will be
             remedied at an early date so that the child can be safely
             returned to the parent(s) or guardian(s) in the near future; and

             (C) The continuation of the parent or guardian and child
             relationship greatly diminishes the child‟s chances of early
             integration into a safe, stable and permanent home.

Tenn. Code Ann. § 36-1-113(g)(3) (emphasis added). Termination of parental rights
requires clear and convincing evidence of all three factors. In re Valentine, 79 S.W.3d at
550. Additionally, the persistence of conditions ground may only be applied “where the

                                          - 18 -
prior court order removing the child from the parent‟s home was based on a judicial
finding of dependency, neglect, or abuse.” In re Audrey S., 182 S.W.3d at 874.

        The Children were initially removed as a result of nutritional and environmental
neglect and psychological harm. The issues of environmental neglect and psychological
harm have been largely addressed and remedied. The testimony at trial reflected that the
nutritional neglect which led to removal persisted and that “other conditions that in all
reasonable probability would cause the child[ren] to be subjected to further abuse or
neglect” persisted. The petition for removal provided as follows:

      The parents of the subject children are intellectually [disabled] and seem to
      be incapable of understanding the full implications of feeding their children
      regularly and appropriately. In-home services through TEIS, Project
      HUGS and Siskin‟s Children‟s Institute have been provided to the family
      for over two years, in an effort to teach the parents how to properly parent
      the children. These services have been in vain. The parents failed to meet
      scheduled medical appointments and WIC appointments. The parents have
      been cooperative with services, but are incapable of retaining any
      instructions given to them and are not able to grasp the basic needs of their
      children and ensure that these needs are met.

Following removal, Parents continued to receive assistance and repetitive instructions for
another two and a half years while the Children were in DCS custody. We acknowledge
that Parents were largely compliant with the requirements contained in the permanency
plans. However, neither parent demonstrated the ability to parent the Children for
extremely short periods of time without continual prompting. Placing the Children with
either parent would cause the Children to be subjected to further neglect. The record
reflects that it is unlikely that Parents will ever retain the information necessary to
properly parent any child. With these considerations in mind, we conclude that the
evidence does not preponderate against the trial court‟s finding that persistent conditions
were established by clear and convincing evidence; that continuation of the parent-child
relationship would greatly diminish the Children‟s integration into a safe, stable,
permanent home; and that a statutory ground existed for termination of each parent‟s
parental rights to the Children.

                                            B.

        Only one statutory ground must be established by clear and convincing evidence
to justify termination of each parent‟s parental rights. Tenn. Code Ann. § 36-1-113(c).
In the event of further appellate review, we will also consider the ground of mental

                                           - 19 -
incompetence. Under Tennessee law, a court may terminate parental rights when clear
and convincing evidence is provided to establish that:

       (i) The parent . . . of the child is incompetent to adequately provide for the
       further care and supervision of the child because the parent‟s . . . mental
       condition is presently so impaired and is so likely to remain so that it is
       unlikely that the parent . . . will be able to assume or resume the care of and
       responsibility for the child in the near future; and

       (ii) That termination of parental . . . rights is in the best interest of the
       child[.]

Tenn. Code Ann. § 36-1-113(g)(8)(B). DCS bears the burden of demonstrating “by clear
and convincing evidence both that [the parent] is presently unable to care for the children
and that it is unlikely that [the parent] will be able to do so in the near future.” In re
Keisheal, No. M2012-01108-COA-R3-PT, 2013 WL 440061, at *7 (Tenn. Ct. App. Feb.
4, 2013) (citing Tenn. Code Ann. § 36-1-113(g)(8)). The statute also expressly provides
that no finding of willfulness is required to establish this ground. Tenn. Code Ann. § 36-
1-113(g)(8)(C).

       The record reflects that Mother suffered from an intellectual disability and would
likely never gain the skills to competently care for the Children without permanent
assistance. Mother takes issue with the dated evaluation presented by DCS. However,
she did not present any current information to combat Dr. Glennon‟s finding of
incompetence. While she was meeting with a mental health specialist regularly, the
record reflects that she is still unable to retain the basic information necessary to properly
parent the Children and that it is unlikely that she will ever attain the knowledge to
properly parent the Children without assistance.

        While Father‟s competency was slightly more advanced than Mother‟s, he also
required continual assistance. Father lacked an adequate support system to aid him in his
care of the Children. Father takes issue with the dated evaluation presented by DCS.
However, he did not present any current information to combat Dr. Greaves‟ findings.
Additionally, the testimony presented at trial demonstrated that he was presently unable
to care for the Children without assistance and that it was also unlikely that he will ever
retain the information necessary to properly parent without assistance.

       With all of the above considerations in mind, we conclude that DCS proved by
clear and convincing evidence that Parents are (1) presently incompetent to adequately
provide for the care and supervision of the Children because of mental impairment and
(2) such mental impairment is so likely to remain that it is unlikely that Parents will be
                                            - 20 -
able to resume care or responsibility for the Children in the near future. Accordingly, a
second statutory ground supported the termination of each parent‟s parental rights.

                                             C.

        Parents take issue with DCS‟s efforts throughout the case. Parents further claim
that the lackluster efforts provided to them was a violation of their constitutional rights as
found in the Americans with Disabilities Act of 1990 (“the ADA”) and the Due Process
Clause and Equal Protection Clause of the United States Constitution. Other than cursory
references to the ADA, these constitutional issues were not raised by Parents or addressed
by the trial court. These issues are now waived on appeal. Lane v. Becker, 334 S.W.3d
756, 764 (Tenn. Ct. App. 2010).

       Ordinarily, we would address the reasonableness of DCS‟s efforts as a stand-alone
issue in determining whether sufficient grounds existed to support the termination of
parental rights. However, during the pendency of this action, the Supreme Court issued
an opinion in which it specifically overruled the progeny of cases requiring “DCS to
prove by clear and convincing evidence that it made reasonable efforts to reunify as a
precondition to termination of parental rights.” In re Kaliyah S., – S.W.3d –, No. E2013-
01352-SC-R11-PT, 2015 WL 273659, at *18, n. 34 (Tenn. Jan. 22, 2015); see also In re
Robert C., No. M2014-00702-COA-R3-PT, 2015 WL 478991, at *8-9 (Tenn. Ct. App.
February 3, 2015) (addressing the Court‟s opinion). The Supreme Court stated,

       [I]n a termination proceeding, the extent of DCS‟s efforts to reunify the
       family is weighed in the court‟s best-interest analysis, but proof of
       reasonable efforts is not a precondition to termination of the parental rights
       of the respondent parent. As with other factual findings made in
       connection with the best-interest analysis, reasonable efforts must be
       proven by a preponderance of the evidence, not by clear and convincing
       evidence. In re Audrey S., 182 S.W.3d at 861. After making the
       underlying factual findings, the trial court should then consider the
       combined weight of those facts to determine whether they amount to clear
       and convincing evidence that termination is in the child‟s best interest. See
       In re Adoption of Kleshinski, No. M2004-00986-COA-R3-CV, 2005 WL
1046796, at *17 (Tenn. Ct. App. May 4, 2005) (citing In re M.J.B., 140
S.W.3d 643, 654 (Tenn. Ct. App. 2004)); see also In re Giorgianna H.,
       [205 S.W.3d 508, 519 (Tenn.Ct.App.2006)]; Tenn. Dep’t of Children’s
       Servs. v. T.M.B.K., 197 S.W.3d 282, 288 (Tenn. Ct. App. 2006).

Id. at *18. Accordingly, we will address the reasonableness of DCS‟s efforts in the best
interest analysis.
                                            - 21 -
                                              D.

       Having concluded that there was clear and convincing evidence supporting the
statutory ground to terminate each parent‟s parental rights, we must consider whether
termination of their parental rights was in the best interest of the Children. In making this
determination, we are guided by the following non-exhaustive list of factors:

       (i)     In determining whether termination of parental or guardianship
       rights is in the best interest of the child . . . the court shall consider, but is
       not limited to, the following:

          (1) Whether the parent or guardian has made such an adjustment of
          circumstance, conduct, or conditions as to make it safe and in the child‟s
          best interest to be in the home of the parent or guardian;

          (2) Whether the parent or guardian has failed to effect a lasting
          adjustment after reasonable efforts by available social services agencies
          for such duration of time that lasting adjustment does not reasonably
          appear possible;

          (3) Whether the parent or guardian has maintained regular visitation or
          other contact with the child;

          (4) Whether a meaningful relationship has otherwise been established
          between the parent or guardian and the child;

          (5) The effect a change of caretakers and physical environment is likely
          to have on the child‟s emotional, psychological and medical condition;

          (6) Whether the parent or guardian, or other person residing with the
          parent or guardian, has shown brutality, physical, sexual, emotional or
          psychological abuse, or neglect toward the child, or another child or
          adult in the family or household;

          (7) Whether the physical environment of the parent‟s or guardian‟s
          home is healthy and safe, whether there is criminal activity in the home,
          or whether there is such use of alcohol or controlled substances as may
          render the parent or guardian consistently unable to care for the child in
          a safe and stable manner;



                                             - 22 -
          (8) Whether the parent‟s or guardian‟s mental and/or emotional status
          would be detrimental to the child or prevent the parent or guardian from
          effectively providing safe and stable care and supervision for the child;
          or

          (9) Whether the parent or guardian has paid child support consistent
          with the child support guidelines promulgated by the department
          pursuant to [section] 36-5-101.

Tenn. Code Ann. § 36-1-113(i). “This list is not exhaustive, and the statute does not
require a trial court to find the existence of each enumerated factor before it may
conclude that terminating a parent‟s parental rights is in the best interest of a child.” In re
M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). The General Assembly has also
stated that “when the best interest[] of the child and those of the adults are in conflict,
such conflict shall always be resolved to favor the rights and the best interest[] of the
child, which interests are hereby recognized as constitutionally protected.” Tenn. Code
Ann. § 36-1-101(d); see also White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App.
2004) (holding that when considering a child‟s best interest, the court must take the
child‟s perspective, rather than the parent‟s).

       A number of the best interest factors weigh against Parents. Parents had not made
the adjustment of circumstances necessary to make it safe and in the Children‟s best
interest to be in either home as evidenced by their inability to parent the Children for
short periods of time without assistance in the approximate two and half years that the
Children were in custody. Tenn. Code Ann. § 36-1-113(i)(1). Parents were inconsistent
with their visitation and often missed visits without explanation. Tenn. Code Ann. § 36-
1-113(i)(3). Other than minimal signs of affection, neither parent enjoyed a meaningful
relationship with Children. Tenn. Code Ann. § 36-1-113(i)(4). The Children reside in a
safe and stable foster home that expressed a desire to adopt them. Removing the
Children from the foster home would negatively affect their emotional, psychological and
medical condition. While the Children needed continued care to address their special
needs, they demonstrated great improvement in all areas shortly after their removal from
Parents. Tenn. Code Ann. § 36-1-113(i)(5). Questions remain as to whether the physical
environment of either home is healthy and safe. Likewise, each parent allowed
questionable individuals in their home. Tenn. Code Ann. § 36-1-113(i)(7). Parents‟
mental and/or emotional status would be detrimental to the Children and prevent them
from effectively providing safe and stable care and supervision. Neither parent was able
to care for the Children for short periods of time without prompting. Tenn. Code Ann. §
36-1-113(i)(8).



                                             - 23 -
        Relative to DCS‟s efforts, the record was replete with information concerning their
efforts to address the unique needs of this family. Each case manager and service
provider provided in-depth, hands-on instruction to each parent. Their efforts were not
met by Parents, who were simply unable to retain information. Likewise, Parents often
missed opportunities for further instructions by failing to consistently visit with the
Children. Father had not even visited the Children for several months prior to the
termination hearing, while Mother often left early or failed to visit without explanation.
Having reviewed the evidence, we conclude that DCS expended more than reasonable
efforts in attempting to assist Parents. Tenn. Code Ann. § 36-1-113(i)(2).

        We acknowledge that Parents love the Children and were largely compliant with
DCS and service providers for years at a time. However, Parents never demonstrated
their ability to care for the Children without continual prompting. Parents suggested at
trial that the Children will need less care and attention as they grow older, thereby
lessening the need for Parents to care for the Children without prompting. They note that
the Children should be able to advise them or others when they need basic care. We
disagree. The Children should not be tasked with ensuring their own well-being. Parents
also note that the presence of additional family support could aid them in their care of the
Children. While parents named family members that were available to help, these
individuals did not testify at trial as to their ability and willingness to provide permanent
in-home assistance. The Children have simply languished in custody for far too long and
should be allowed to achieve permanency and stability through adoption. With all of the
above considerations in mind, we conclude that there was clear and convincing evidence
to establish that termination of each parent‟s parental rights was in the best interest of the
Children. Accordingly, we affirm the decision of the trial court.

                                    V.     CONCLUSION

       The judgment of the trial court is affirmed, and the case is remanded for such
further proceedings as may be necessary. Costs of the appeal are taxed one-half to the
appellant, Christee R. and one-half to the appellant, Matthew R.


                                                     _________________________________
                                                     JOHN W. McCLARTY, JUDGE




                                            - 24 -